          Case 2:17-cv-01121-APG-EJY Document 98 Filed 08/05/21 Page 1 of 1




 1
                               UNITED STATES DISTRICT COURT
 2                                    DISTRICT OF NEVADA

 3                                                ***
     LAUSTEVEION JOHNSON,                                     Case No. 2:17-cv-01121-APG-EJY
 4
                        Plaintiff,                        ORDER TO PRODUCE INMATE FOR
 5                                                             VIDEOCONFERENCE
            v.

 6 RHOSHONDA SMITH, et al.,
                        Defendants.
 7

 8

 9     TO: Warden, Lovelock Correctional Center, Lovelock, NV

10         LAUSTEVEION JOHNSON, #82138, is presently in the custody of the Nevada

11 Department of Corrections at Lovelock Correctional Center, Lovelock, Nevada. Mr. Johnson‘s

12 presence, via video, is needed for an upcoming hearing.

13         I THEREFORE RESPECTFULLY ORDER the Warden of Lovelock Correctional

14 Center, Lovelock, NV, or designee, to arrange for and produce LAUSTEVEION JOHNSON,

15 #82138, for a videoconference hearing via Zoom Technology, on Tuesday, August 10, 2021,

16 at 1:30 p.m., to attend the hearing in this case. Mr. Johnson shall remain in the custody of the

17 Warden, Lovelock Correctional Center, Lovelock, NV at all times.

18         DATED: August 5, 2021.

19                                               _________________________________
                                                 ANDREW P. GORDON
20                                               UNITED STATES DISTRICT JUDGE

21

22

23
